J-S55005-16

                                   2016 PA Super 199



COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

ANTHONY BALDWIN

                            Appellant                    No. 3374 EDA 2014


                    Appeal from the Order Dated May 8, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0039618-2013


BEFORE: LAZARUS, J., DUBOW, J., and STEVENS, P.J.E.*

OPINION BY LAZARUS, J.:                            FILED SEPTEMBER 01, 2016

        Anthony Baldwin appeals from the order of the Court of Common Pleas

of Philadelphia County, which denied his petition for writ of certiorari of the

denial of his motion to suppress and the judgment of sentence entered by

the Municipal Court of Philadelphia. After careful review, we affirm.

        The underlying facts are not in dispute.       On October 11, 2013, at

approximately 7:00 p.m., Philadelphia Police Officers Colin Goshert and

Jeffrey Thompson were on routine patrol near East Ashmead and Wakefield

Streets when Officer Goshert saw Baldwin, who was in a parking lot, pass

behind a van.        The officer believed that Baldwin might have discarded

something behind the vehicle.            This raised concerns because the police

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S55005-16



consider 200 East Ashmead Street to be a problem area based on a high

number of reports of drug and gun crimes.

        The officers pulled their marked patrol car into the lot without use of

lights or sirens, and did not block Baldwin’s path. After searching the area

behind the van, and not observing any contraband, Officer Goshert

approached Baldwin and requested his identification.          Baldwin voluntarily

provided his identification, which Officer Goshert ran through the National

Criminal     Information Center       (“NCIC”) and   the   Pennsylvania Criminal

Intelligence Center (“PaCIC”). Baldwin had open traffic-related warrants out

for his arrest; the officers took him into custody.        During the course of a

search incident to arrest, police found two clear jars of marijuana and

twenty-five and one-half Xanax pills on his person.

        On December 18, 2013, Baldwin litigated a motion to suppress in

Municipal Court arguing that his stop was unsupported by reasonable

suspicion.    The court denied the motion, and the matter proceeded to a

stipulated trial, at the conclusion of which the court found Baldwin guilty of

possession of a controlled substance (Xanax)1 and possession of a small

amount of marijuana.2




____________________________________________


1
    35 P.S. § 780-113(a)(16).
2
    35 P.S. § 780-113(a)(31).



                                           -2-
J-S55005-16



      The court sentenced Baldwin to six months’ reporting probation for

possession of a controlled substance.    No further penalty was imposed for

the marijuana conviction. On January 24, 2014, Baldwin filed a petition for

a writ of certiorari asserting that the Municipal Court erred by denying his

motion to suppress. The Court of Common Pleas held argument on May 8,

2014, at the conclusion of which it denied the writ.

      This timely appeal followed in which Baldwin raises the following issue

for our review:

      Did not the lower court err by denying Baldwin’s petition for writ
      of certiorari, thereby, affirming the denial of the motion to
      suppress physical evidence in this matter where the police did
      not have reasonable suspicion to stop Baldwin after seeing him
      do nothing more than walk behind a van parked on a public
      street in Philadelphia?

Appellant’s Brief, at 3.

      Our standard of review when assessing a challenge to the denial of a

motion to suppress is well-established.    Review is limited to whether the

record supports the suppression court’s factual findings and whether the

legal conclusions drawn from those facts are correct.    Commonwealth v.

Jones, 988 A.2d 649, 654 (Pa. 2010).         Where the record supports the

factual findings of the suppression court, we are bound by those findings and

reverse only if the court’s legal conclusions are erroneous. Id. When the

appeal of the determination of the suppression court turns on allegations of

legal error, the legal conclusions of the suppression court are not binding on




                                     -3-
J-S55005-16



the appellate court, which must determine if the law was properly applied to

the facts. Id.

         An interaction between police officers and a citizen can be classified

using three categories to measure the degree of intrusion on a case-by-case

basis.

         Traditionally, this Court has recognized three categories of
         encounters between citizens and the police. These categories
         include (1) a mere encounter, (2) an investigative detention, and
         (3) custodial detentions. The first of these, a “mere encounter”
         (or request for information), which need not be supported by
         any level of suspicion, but carries no official compulsion to stop
         or to respond. The second, an “investigative detention” must be
         supported by reasonable suspicion; it subjects a suspect to a
         stop and a period of detention, but does not involve such
         coercive conditions as to constitute the functional equivalent of
         an arrest. Finally, an arrest or ‘custodial detention” must be
         supported by probable cause.

Commonwealth v. Collins, 950 A.2d 1041, 1046 (Pa. Super. 2008)

(citations omitted).

         When a police officer temporarily detains an individual by means of

physical force or a show of authority, an investigative detention has

occurred. Commonwealth v. Lewis, 723 A.2d 619, 623 (Pa. 1994). An

investigative detention constitutes a seizure of a person and activates the

protections of the Fourth Amendment and the requirements of Terry v.

Ohio, 392 U.S. 1, 5 (1968).          Lewis, supra at 622-23.      To determine

whether a mere encounter rises to the level of an investigatory detention,

we must discern whether, as a matter of law, the police conducted a seizure

of the person involved.


                                       -4-
J-S55005-16


      To decide whether a seizure has occurred, a court must consider
      all the circumstances surrounding the encounter to determine
      whether the demeanor and conduct of the police would have
      communicated to a reasonable person that he or she was not
      free to decline the officer’s request or otherwise terminate the
      encounter. Thus, the focal point of our inquiry must be whether,
      considering the circumstances surrounding the incident, a
      reasonable person innocent of any crime, would have thought he
      was being restrained had he been in the defendant’s shoes.

Collins, supra at 1046-47 (citation omitted.)

      In Collins, a state trooper was traveling down a road when he saw a

car parked at an overlook.     Concerned for the safety of the driver and

passenger, he pulled to the right of the vehicle with his headlights shining

into the passenger compartment. The trooper did not block the vehicle from

leaving. While the trooper was speaking to the driver and passenger, the

passenger, Collins, blurted out that they had been smoking marijuana. The

trooper then noticed a bong between the seats and the smell of marijuana.

The trooper seized the bong and obtained consent to search the vehicle.

      Collins was charged with possession of drug paraphernalia. The trial

court granted his motion to suppress, after which the Commonwealth filed

an appeal pursuant to Pa.R.A.P. 311(d).      On appeal, this court reversed,

holding that the interaction began as an act of official assistance rather than

an investigative detention. It was only after Collins blurted out that he was

smoking marijuana that the encounter rose to an investigative detention

supported by reasonable suspicion.

      In Commonwealth v. Au, 42 A.3d 1002, 1003 (Pa. 2012), an officer

approached a vehicle stopped in the parking lot of a closed business in the


                                     -5-
J-S55005-16



early morning hours. Finding six occupants in the vehicle he asked if

everyone was 18 years old, and when he found out they were not, he asked

for identification. When the front seat passenger took his identification out

of the glove box, two packets of marijuana fell out. The officer then opened

the driver’s door and asked for his identification. At that time, he saw drugs

on that side of the vehicle. Both the driver and front seat passenger were

arrested.

      Our     Supreme   Court   in   Au   determined    that   the     request   for

identification did not raise the level of the encounter to an investigative

detention.    “Under Fourth Amendment law as reflected in the decisions of

the United States Supreme Court, a request for identification is not to be

regarded as escalatory in terms of the coercive aspects of a police-citizen

encounter.”    Au, supra at 1007.      The officer’s cruiser did not block the

defendant’s vehicle from leaving the parking lot, and the officer did not use

lights or sirens.   In the absence of escalating factors, the approach of the

vehicle was a mere encounter, which did not rise to the level of an

investigative detention prior to the discovery of illicit drugs. Id.

      In Commonwealth v. Lyles, 97 A.3d 298, 300 (Pa. 2014), two

officers in a marked car approached two men sitting on the steps of a vacant

building. Police asked the men why they were loitering, and requested their

identification. While an officer copied Lyles’ information, Lyles put his hand

in his pocket on several occasions despite the officer’s warning to stop doing

so.   Concerned that Lyles might be reaching for a concealed weapon, the

                                      -6-
J-S55005-16



officer frisked him. Lyles continued to place his hand in his pocket, and the

officer forcibly removed it, at which time packets filled with cocaine became

visible. Lyles was arrested and filed a motion to suppress, which the trial

court granted. Our Court reversed the trial court, and on further appeal, the

Supreme Court affirmed our decision. Lyles, like Collins and Au, confirmed

that the mere request for identification does not in itself create an

investigatory detention.   It is only where the request for identification is

coupled with a restraint of liberty, physical force or show of authority that a

detention occurs. Lyles, supra at 306.

      In the instant matter, Baldwin was in a parking lot when Officers

Goshert and Thompson observed him. Baldwin passed behind a van and the

officers lost sight of him.    Believing that Baldwin may have discarded

something, the officers pulled their marked patrol car into the parking lot,

but did not block Baldwin’s path. After searching the area behind the van,

Officer Goshert approached Baldwin and asked to see his identification.

Baldwin argues that by taking his identification, Officer Goshert detained

him. The relevant case law does not support this assertion.

      When the officers entered the parking lot, as in Au and Collins, they

did so without activating sirens or lights. The officers did not block the path

out of the parking lot. Unlike Au and Collins, the officers went first to the

area behind the van; they did not immediately approach Baldwin. Only after

searching the area did police approach Baldwin and ask for his identification.




                                     -7-
J-S55005-16



      The totality of the circumstances test requires that for an investigatory

detention to exist, there must be “physical force or a show of authority” to

activate Fourth Amendment protections. Lewis, at 619. In Au, Collins and

Lyles, the absence of a show of force or authority was critical. As in those

cases, the manner in which police approached Baldwin lacked the coercive

elements of an investigatory stop. Therefore, the request for identification

was a mere encounter.

      The Court of Common Pleas properly concluded that the Municipal

Court did not err in denying Baldwin’s motion to suppress. Accordingly, the

denial of the writ of certiorari is affirmed.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2016




                                       -8-